DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
Response to Argument
3.	In the previous action claim 17 was rejected under 112 paragraph b.  The examiner thanks the applicant for amending the claim and thus withdraws the 112 rejection. 
4.	The declarations under 37 CFR 1.132 filed 3/6/2020 is sufficient to overcome the rejection of claims 1-5 and 7-23 based upon Salonen et al. (EP 2609990 A1), Schacht et al. (PG Pub U.S 2014/0274857), Kakigami et al. (PG Pub U.S 2012/0228221), and Hogt et al. (PG Pub U.S 2007/0056904) under 35 U.S.C. 103.     
Reasons for Allowance
5.	Claims 1-5, and 7-23 are allowed.  
6.	The following is an examiner’s statement of reasons for allowance:  
7.	The closest prior art of record is Salonen et al. (EP 2609990 A1). 
8.	Regarding claim 1, Salonen teaches method for removing microorganisms and mineral deposits in a membrane system comprising: using a peroxyformic acid composition comprising formic acid and hydrogen peroxide, wherein the composition is membrane compatible and does not damage the membrane as measured by a decrease in flux of the membrane; and removing have not reached the membrane. thus preventing growth on the membrane.  
9.	Salonen fails to specifically teach contacting membrane surface with a peroxyformic acid composition and removal of mineral deposits and microbial growth from the surface of the membrane.  
10.	Thus, the prior art fails to teach the method as in the context of claims 1 and 23. 	
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714